DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.  This is in response to the amendment filed on 09 August 2022.
2.  Claims 1-12, 14-18 and 21-23 are pending in the application.
3.  Claims 1-12, 14-18 and 21-23 have been allowed.
4.  Claims 13, 19 and 20 have been cancelled.
Allowable Subject Matter
5.  Claims 1-12, 14-18 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claims 1, 17 and 18, the applicant has incorporated allowable subject matter from cancelled dependent claim 13 into the claims.  With respect to independent claim 23, the applicant has incorporated allowable subject matter from dependent claim 5.  Since the independent claims contain allowable subject matter the application has been allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
6.  The following references have been considered relevant by the examiner:
A.  Amit et al US 2013/0339750 A1 directed to computers, and more particularly to reducing decryption latency during encryption processing a storage system [0002].
B.  Leavy et al US 2019/0020631 A1 directed to providing a sender a plurality of ephemeral keys such that a sender and receiver can exchange encrypted communications [abstract].
C.  Tackabury et al US 2019/0171829 A1 directed to a technique for secure data storage and access during transition operations includes retrieving an encrypted instance of a data object from a data store [abstract].
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARAVIND K MOORTHY whose telephone number is (571)272-3793. The examiner can normally be reached M-F 5:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on 571-272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARAVIND K MOORTHY/Primary Examiner, Art Unit 2492